Title: From Thomas Jefferson to La Boullaye, 18 February 1788
From: Jefferson, Thomas
To: La Boullaye, Gabriel Isaac Douet de



Sir
Paris Feb. 18. 1788.

I have the honour to inclose you a letter from Mr. Barrett an American, on whose case I have before taken the liberty to trouble you. He reclaims the extra duties which he has been obliged to pay on whale oils brought hither under the encouragement of Monsieur de Calonne’s letter, and which the letter which Monsieur de Lambert did me the honour to write me promises shall be refunded. That his claim is substantially just I have no doubt: and should you be disposed to receive substantial proofs, tho not rigorously formal, there will be no danger that the indulgence will ever be drawn into precedent, because it is the only claim which ever can be presented under that letter. Permit me to beg your favorable attention to this claim and as speedy a discussion of it as can be admitted, and at the same time to assure you of those sentiments of esteem and respect with which I have the honor to be Sir your most obedient & most humble servant,

Th: Jefferson

